ACCEPTED
                                                                           04-15-00320-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                      8/25/2015 3:37:29 PM
                                                                            KEITH HOTTLE
                                                                                    CLERK


                       NO.04-15-00320-CV

                                                           FILED IN
                                                    4th COURT OF APPEALS
                   IN THE COURT OF APPEALS           SAN ANTONIO, TEXAS
                  FOURTH DISTRICT OF TEXAS          8/25/2015 3:37:29 PM
                      SAN ANTONIO, TEXAS              KEITH E. HOTTLE
                                                            Clerk


  JONATHAN SHURBERG AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF REBECCA LORD, INDIVIDUALLY AND DERIV ATIVEL YON
   BEHALF OF LA SALLE INDUSTRIES, A LIMITED PARTNERSHIP,
                                          Appellant,

                               V.

   LA SALLE INDUSTRIES LIMITED, ROY G. MARTIN JR. PROPERTY
 MANAGEMENT, INC., ROY MARTIN, ELIZABETH MARTIN, JENNIFER
 LORD, BRENDA LORD, KENT LORD, JANIE MARTIN, MARK MARTIN,
              THOMAS L. MARTIN, AND JILL MARTIN,
                                           Appellees.


  FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANT'S BRIEF



Patton G. Lochridge                 Christopher L. Halgren
State Bar No. 12458500              State Bar No. 24069859
Michael A. Shaunessy                MCGINNIS,LOCHRIDGE      & KILGORE,LLP
State Bar No. 18134550              711 Louisiana St., Suite 1600
Blaire A. Knox                      Houston, Texas 77002
State Bar No. 24074542              Phone: 713-615-8500
MCGINNIS,LOCHRIDGE& KILGORE,LLP
600 Congress Avenue, Suite 2100
Austin, Texas 78701
Phone: 512-495-6000

                 ATTORNEYS FOR APPELLANT
TO THE HONORABLE FOURTH COURT OF APPEALS:

         Pursuant to TEX. R. ApP. P. 10.1 and 38.6(d), the Appellant Jonathan

Shurberg files this Unopposed First Motion to Extend Time to File Appellant's

Brief.

         Appellant's opening brief was due on August 14,2015.

         Counsel for Appellant requests a 17-day extension of time to file its brief,

making the brief due on August 31, 2015. This is the first request for extension of

time to file the opening brief, and Appellant will seek to file his brief before

August 31,2015.

         Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

         After filing Appellant's Notice of Appeal on May 4, 2015, Appellant was

aware of continuing issues regarding the filing of the requested reporter's record.

The reporter's record was due on May 29, 2015.          On July 14, 2014, the Court

issued an Order in instructing the court reporter to file the record by August 13,

2015. The next day, on July 15,2015, the court reporter filed the reporter's record.

This Court sent a notice to all parties that the record was complete and that "the

filing of the appellant's brief is pending."   This notice was mistakenly overlooked
by Appellant's counsel, and thus Appellant's counsel failed to docket the deadline

for filing Appellant's brief.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay, but so that justice may be done.

      The undersigned has conferred with opposing counsel, and he has indicated

that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                                PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Unopposed First Motion to Extend Time to File Appellant's Brief and extend

the Deadline for Filing the Appellant's Brief up to and including August 31, 2015.

Appellant respectfully requests all other relief to which he may be entitled.




                                           2
Respectfully submitted,

MCGINNIS LOCHRIDGE
Patton G. Lochridge
State Bar No. 12458500
Michael A. Shaunessy
State Bar No. 18134550
Blaire A. Knox
State Bar No. 24074542
600 Congress Avenue, Suite 2100
Austin, Texas 78701
(512) 495-6000
(512) 495-6361 Fax
pIochridge@mcginnislaw.com
mshaunessy@mcginnislaw.com
bknox@mcginnislaw.com

Christopher L. Halgren
State Bar No. 24069859
1111 Louisiana Street, Suite 4500
Houston, Texas 77002
(713) 615-8500
(713) 615-8585 Fax
chalgren@mcginnislaw.com



By:    lsi Michael A. Shaunessy
       Michael A. Shaunessy
       State Bar No. 18134550

ATTORNEYS FOR APPELLANT




   3
                            CERTIFICATE       OF SERVICE


       A true and correct copy of this document was served in compliance with
Rules 21 and 21a of the Texas Rules of Civil Procedure on the following counsel
of record by email on this 25th day of August 2015.

      Mr. Steve McConnico
      Mr. Steve Wingard
      Mr. Asher Griffin
      SCOTT, DOUGLASS     & MCCONNICO,    LLP
      303 Congress Avenue, Suite 2400
      Austin, Texas 78701
      smcconnico@scottdoug.com
      swingard@scottdoug.com
      agriflzn(g)scottdoug. com

      Attorneys for Appellees La Salle Industries Limited, Roy G. Martin, Jr.,
      Property Management, Inc., Roy Martin and Elizabeth Martin

      Mr. Robert J. Myers
      ATTORNEY   AT LAW
      2525 Ridgmar Boulevard, Suite 150
      Fort Worth, Texas 76116
      Rl1'zvers@myers-hill.com

      Attorneys for Appellees Jennifer Lord, Brenda Lord, Kent Lord, Janie
      Martin, Mark Martin, Thomas L. Martin and Jill Martin



                                                /s/ Michael A. Shaunessy
                                                Michael A. Shaunessy




                                          4